                                                                                                                    Case 1:20-cv-09119-PAE-JLC Document 20 Filed 01/04/21 Page 1 of 12




                                                                                                                                                                                         ERIC PEREZ
                                                                                                                                                                                          th Ave Unit #
                                                                                                                                                                                     New York, NY
                                                                                                                                                                                            -   -
                                                                                                                                                                                  experttrainers@icloud.com


                                                                                                        December                                       ,

                                                                                                        Southern District Court
                                                                                                        Chief Clerk
                                                                                                                            Pearl St
                                                                                                        New York, NY


                                                                                                        RE:                         -CV-                   Filing


                                                                                                        Dear Sir or Madam:

                                                                                                                                        I am ling this complaint in reference to the ling the entitled complaint on
                                                                                                                    -           -         . I led this complaint electronically with all the necessary forms and in the
                                                                                                        legal format, please see attached exhibits. I have not received any electronic or
                                                                                                        physical noti cations about the above entitled complaint due to a Court employee
                                                                                                        changing the valid email address of experttrainers@icloud.com to
                                                                                                        experttrainero@iword.com. This was perpetrated as a way to create a delay in this
                                                                                                        case and as a way to make fun of the plainti .

                                                                                                                                        There is no way that this email could have been misread or misconstrued as the
                                                                                                        email address with an extension that is ctitious. All of my information is contained on
                                                                                                        the cover sheet and letter sent from experttrainers@icloud.com. If there was any doubt
                                                                                                        about any of this information my phone number was also on the paperwork and was
                                                                                                        also included in the electronic ling along with the complaint.

                                                                                                                                        As I have reported in the past there is a group of federal and state controlled
                                                                                                        informants that have unfettered access to my communications that are obstructed
                                                                                                        justice in this case by deleting emails. Please see the attached email con rming the
                                                                                                                ling of this case on                                 -        -   . There is no system administrator, court of the clerk, or
                                                                                                        any other federal worker who has been sworn to uphold justice that would believe that

                                                                                                            experttrainero@iword.com is a valid email address and if they had any doubt about
                                                                                                        the proper address they would have called the above plainti .
4
9
5
1
fi
     0
         0
         2
         1
             7
                 1
                 0
                     3
                         8
                         2
                         4
                             0
                                 0
                                 6
                                     2
                                     3
                                         0
                                             9
                                                 4
                                                     2
                                                         1
                                                         9
                                                             fi
                                                                  fi
                                                                  6
                                                                   8
                                                                       fi
                                                                       1
                                                                            1
                                                                                1
                                                                                1
                                                                                    9
                                                                                    2
                                                                                        0
                                                                                        0
                                                                                            0
                                                                                                1
                                                                                                0
                                                                                                    2
                                                                                                    1
                                                                                                        0
                                                                                                        9
                                                                                                        6
                                                                                                            0
                                                                                                                3
                                                                                                                7
                                                                                                                    1
                                                                                                                        0
                                                                                                                            3
                                                                                                                                    0
                                                                                                                                          2
                                                                                                                                              0
                                                                                                                                                  fi
                                                                                                                                                                fi
                                                                                                                                                                         ff
                                                                                                                                                                                     fi
                                                                                                                                                                                             ff
                                                                                                                                                                                                         fi
  Case 1:20-cv-09119-PAE-JLC Document 20 Filed 01/04/21 Page 2 of 12




       This was perpetrated deliberately and maliciously, and is so obvious that this is
beyond shocking to the human consciousness so to say. I have exposed this as a racket
and will continue to stand for my rights as a natural born US citizen. I have also been
the victim of a multi year, multi jurisdiction civil criminal conspiracy administered by
the same individuals in a complex orchestration.

       I am also being censored electronically and these individuals have been granted
illegal access to my MacBook, iPhones, and electronic accounts to enforce their
rackets. I am unable to log into the Southern District ECF see exhibit .

       I require the Judge’s order and the necessary paperwork needed for proper
service of the lawsuit to the defendants in this lawsuit sent to the address listed on the
documents and listed above.



Sincerely,



             Eric Perez
                                                     1
      Case 1:20-cv-09119-PAE-JLC Document 20 Filed 01/04/21 Page 3 of 12




    Exhibit #
1
Case 1:20-cv-09119-PAE-JLC Document 20 Filed 01/04/21 Page 4 of 12




         From:    Temporary Pro Se Filing NYSD temporary_pro_se_filing@nysd.uscourts.gov
       Subject:   Automatic reply: New Case Filing Pro Se
          Date:   October 30, 2020 at 12:55 PM
            To:   Eric Perez experttrainers@icloud.com


              Acknowledgment of Receipt:

              Your email has been received by the Pro Se Intake Unit of the United States District
              Court for the Southern District of New York. (This is not the United States Bankruptcy
              Court.)
              Documents from pro se litigants that meet the required standards for electronic filing will
              be filed and will appear on the ECF docket within two business days of receipt (see
              required standards below). If you send your document by email and it is accepted for
              filing, you should not deliver a hard copy version to the court.

              Required Standards for Filing by Email:

                        Documents must be attached to the email in PDF format, no larger than 10
                        megabytes;
                        The email and attached document must contain the case number, filer’s name,
                        address, and telephone number;
                        Documents must be signed by the filing party by either
                              (a) signing by hand and then scanning the document;
                              (b) signing electronically using a digital signature; or
                              (c) by typing: “s/Filer’s Name;”
                        Any additional comments, questions, or other messages in the email will be
                        disregarded;
                        Any additional correspondence included in the email will be disregarded.

              If your document does not appear on the ECF docket within two business days, it has not
              met the required standards for electronic filing. If so, you must submit your document to
              the court in paper form by (a) sending your document by mail, or overnight delivery
              service, to the appropriate courthouse listed below; or (b) delivering your document in-
              person to the appropriate courthouse listed below between the hours of 9:30 AM to 1:00
              PM; or (c) depositing your document after hours in the court’s night depository box at the
              500 Pearl Street, NY, NY courthouse.

              United States Courthouse
              Pro Se Intake Unit
              500 Pearl Street
              New York, NY 10007
              or
              United States Courthouse
              Pro Se Intake Unit
              300 Quarropas Street
              White Plains, NY 10601

              For more information on the Standards for Filing by Email go
              to:https://nysd.uscourts.gov/sites/default/files/pdf/covid-19/Notice%20-
              %20Pro%20Se%20Email.pdf.

              You can receive notifications by email of activity in your case by consenting to receive
Case 1:20-cv-09119-PAE-JLC Document 20 Filed 01/04/21 Page 5 of 12
Case 1:20-cv-09119-PAE-JLC Document 20 Filed 01/04/21 Page 6 of 12
Case 1:20-cv-09119-PAE-JLC Document 20 Filed 01/04/21 Page 7 of 12
Case 1:20-cv-09119-PAE-JLC Document 20 Filed 01/04/21 Page 8 of 12
Case 1:20-cv-09119-PAE-JLC Document 20 Filed 01/04/21 Page 9 of 12




    From:    Eric Perez experttrainers@icloud.com
  Subject:   Fwd: 20-cv-9119 Southern District
     Date:   January 4, 2021 at 7:41 AM
       To:   criminal.division@usdoj.gov

         Dear Sir Or Madam:

             The above entitled case is deliberately being federally obstructed. The email I just received is coming from the persons within this
         rat church that has access to my information stored on a NYPD server and being illegally rerouted according to the waves of snitches
         that these scum bag scientists are orchestrating. The facts are that I have not received any notifications to the legally registered email
         address from Pacer or any address at the southern district court in reference to this case. This situation is the work of a group of multi
         state racketeers whom are creating a career for themselves by perpetrating violations and deprivations against this plaintiff as your
         office has been aware of. The attached email states that I have been receiving notifications:

               The system indicates you have been receiving notices to experttrainero@iword.com. If this email is incorrect please update your
               info with the pro se department. If you have further questions please contact the pro se department at 212-805-0175

         There is no such web extension as iword.com and any it person would know this. These individuals are orchestrating this and have
         illegal access to my emails and other electronic information as a racket and a requirement to their scheme. There scheme also
         requires me to be under the control or imprisonments of various law enforcement agencies hence why they would respond to my
         inquiries with such a response. I would like this situation investigated, and will be reporting this in writing to the DOJ certified return
         receipt. This is really obvious and sad that your agency would allow this to be perpetrated against a service connected veteran as a
         job.

         Sincerely,

                      Eric Perez
                      9174639418

         Sent from my iPhone

         Begin forwarded message:

             From: Eric Perez <experttrainers@icloud.com>
             Date: January 4, 2021 at 7:05:20 AM EST
             To: Help Desk NYSD <Help_Desk@nysd.uscourts.gov>
             Subject: Re: 20-cv-9119 Southern District

             ​Dear Sir Or Madam:

               I have not received one email from the pacer system or the southern district court in response to my lawsuit at all. Your bosses
             should know this because this censorship and obstruction is being directed by the federal authorities. I would like copies of the
             email notices that I have been emailed in regards to this case with date and time stamps on them. If you are unable to provide these
             then my hypothesis is correct.

             Sincerely,

                          Eric Perez
                          9174639418

             Sent from my iPhone

               On Jan 4, 2021, at 12:36 AM, Help Desk NYSD <Help_Desk@nysd.uscourts.gov> wrote:


               The system indicates you have been receiving notices to experttrainero@iword.com. If this email is incorrect please update your
               info with the pro se department. If you have further questions please contact the pro se department at 212-805-0175

               Bc




               From: Eric Perez <experttrainers@icloud.com>
               Sent: Saturday, January 2, 2021 1:50:57 PM
               To: Help Desk NYSD <Help_Desk@nysd.uscourts.gov>
               Subject: 20-cv-9119 Southern District
                CAUTION - EXTERNAL:
Case 1:20-cv-09119-PAE-JLC Document 20 Filed 01/04/21 Page 10 of 12
Case 1:20-cv-09119-PAE-JLC Document 20 Filed 01/04/21 Page 11 of 12
Case 1:20-cv-09119-PAE-JLC Document 20 Filed 01/04/21 Page 12 of 12
